Citation Nr: 0001742	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  91-12 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for psychotic 
depressive reaction and post traumatic stress disorder 
(PTSD), currently evaluated as 50 percent.

2. Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1964 to October 
1967.

By rating decision in April 1969, service connection was 
granted for psychotic depressive reaction and a 50 percent 
evaluation was assigned.  In August 1989, the veteran filed a 
claim for an increased rating for PTSD.  This appeal arises 
from the October 1989 rating decision from the St. 
Petersburg, Florida Regional Office (RO) that determined that 
the veteran had symptoms of both a psychotic depressive 
reaction and PTSD and continued the 50 percent evaluation.  A 
Notice of Disagreement was filed in December 1989 and a 
Statement of the Case was issued in January 1990.  A 
substantive appeal was filed in October 1990 with no hearing 
requested. 

This appeal additionally arises from a March 1995 rating 
decision from the St. Petersburg, Florida RO that denied 
entitlement to individual unemployability.  This issue was 
included in a Supplemental Statement of the Case in February 
1997 to which a substantive appeal was filed in April 1997. 

This case was remanded in September 1991, May 1994, and 
September 1995 for further development.  The case was 
thereafter returned to the Board.

By rating action of March 1995, the RO listed as an issue 
entitlement to secondary service connection for polysubstance 
abuse.  This was in response to a claim for service 
connection for alcoholism filed by the veteran's 
representative in 1991.  The RO deferred handling this issue, 
pending the issuance of regulations and instructions from the 
VA.  Thereafter, by rating action dated in October 1996, 
service connection for alcohol and drug abuse as secondary to 
the service-connected disability was denied.  By letter dated 
in October 1996, the veteran was notified of this decision 
and of his appellate rights.  In April 1997, the veteran's 
representative filed a notice of disagreement to this action.  
In August 1997, a Statement of the Case was issued on this 
matter.  The veteran was notified that he had to file a 
substantive appeal within 60 days from the date of the letter 
or within the remainder, if any, of the one-year period from 
the date of the letter notifying him of the action that he 
appealed.  No response was received within the period 
prescribed by law, and the RO did not certify this issue for 
appeal.


FINDINGS OF FACT

1.  The veteran's claim for a rating in excess of 50 percent 
for psychotic depressive reaction and PTSD is plausible, and 
all relevant evidence necessary for an equitable disposition 
of the appeal has been obtained by the RO.

2.  Service connection is in effect for psychotic depressive 
reaction and PTSD, rated as 50 percent; residuals, right 
acromioclavicular joint separation, major, rated as 0 
percent; and malaria, rated as 0 percent.  The combined 
schedular rating is 50 percent.

3.  Service connected psychiatric disorder does not result in 
more than considerable social or industrial impairment and 
does not result in deficiencies in most areas concerning 
occupational and social impairment.

4.  The veteran is not precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for psychotic depressive reaction and PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (as in effect prior to and from November 
7, 1996).

2.  The criteria for the assignment of a total disability 
rating based on individual unemployability due to service 
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service records show that he was discharged for 
psychotic depressive reaction, chronic, severe, including 
moderate stress of duty in a combat zone and loss of several 
close buddies.  Additionally, the veteran was treated for 
malaria.

By rating action of April 1969, service connection for 
psychotic depressive reaction was granted with a 50 percent 
evaluation assigned.  Additionally, service connection for 
malaria was granted with a 0 percent evaluation assigned. 

In August 1989, the veteran filed a claim for an increased 
rating for his service connected PTSD.

Associated with the file were VA treatment records from July 
1989 to August 1989 that show that in July 1989 the veteran 
was seen with complaints of being depressed.  The veteran 
stated he had a flashback and "tore up his home"; he had 
been drinking.  He reported that he slept little and had 
flashbacks of buddies who were killed in Vietnam.  He drank 
alcohol excessively.  He hit his wife during a flashback 
episode.  The veteran was crying repeatedly.  He had thought 
about killing himself at times.  He reported hearing voices 
of soldiers calling out "help me".  He complained of 
ringing in his ears.  He additionally reported being nervous.  
He reported not being able to handle a full time job since 
service, due to the stress.  He had been hospitalized several 
times.  An additional record from July 1989 shows that the 
veteran complained of flashbacks.  He had been jailed three 
times for drinking.  On examination, the veteran was alert, 
friendly, not psychotic, not suicidal, abstracted well, had 
little insight, and questionable judgment.  The diagnoses 
included PTSD and alcoholism.  In August 1989, the veteran 
was seen with fears of loss of control.  He wanted to be 
hospitalized.  

A VA hospital record shows that the veteran was admitted from 
August 1989 to September 1989.  The veteran reported a 
history of PTSD and alcohol abuse.  He attributed his 
problems to flashbacks and problems with his wife.  The 
physical examination was within normal limits except for 
generalized tremulousness.  The diagnoses included PTSD and 
continuous alcohol dependence.

A VA hospital record shows that the veteran was admitted from 
September 1989 to December 1989 for PTSD and alcohol abuse.  
He had been released recently from jail.  He was currently 
having difficulties with his wife.  During treatment, the 
veteran improved.  He discussed his longstanding problems of 
anger, low frustration tolerance, overall fear of a crowd, 
and an inability to function on the outside.  Upon discharge 
it was felt that the veteran could continue with further care 
as an outpatient, he was not felt to be suicidal or 
homicidal, his depression was in control, he was not 
psychotic, he had good reality testing, and he was able to 
acknowledge his behavior.  The diagnoses included alcohol 
dependence, PTSD by history, and history of psychosis, but no 
evidence of this during admission.  The GAF at the time of 
admission was 45, at the time of discharge the veteran's GAF 
was 71. 

By rating action of October 1989, it was determined that the 
veteran had symptoms of both psychotic depressive reactions 
and PTSD, and a 50 percent evaluation was assigned for the 
combined disability.  The current appeal to the Board arises 
from this action.

A VA hospital record shows that the veteran was admitted in 
February 1990 for heavy alcohol intoxication.  He 
additionally complained of flashbacks of the people he killed 
in Vietnam, and had vague suicidal thoughts prior to 
admission.  On examination, the veteran's speech was clear, 
and his affect and mood were constricted.  He admitted to 
flashbacks of Vietnam, denied current suicidal ideation, 
appeared intact cognitively, and his insight and judgment 
were adequate.  The veteran was granted a discharge against 
medical advice.  Issues of employability were not addressed.  
The diagnoses included alcohol dependence and history of 
PTSD.  

Associated with the file was a VA outpatient record from May 
1990 that shows that the veteran was depressed.  He had 
frequent flashbacks of Vietnam experiences.  The veteran 
indicated that when he had been hospitalized in the past he 
underreported the number of flashbacks he was experiencing 
due to embarrassment.  The veteran was in need of 
hospitalization.  

A VA hospital record shows that the veteran was admitted from 
May 1990 to June 1990 for detoxification from alcohol.  He 
gave a history of frequent flashbacks, both when drinking and 
when sober.  During admission interview, the veteran was 
alert, well oriented, tremulous, cooperative, and casually 
dressed, with good hygiene.  His speech was hesitant without 
looseness of association or flight of ideas.  His thought 
processes were logical and mood was "good" with depressed 
affect.  Memory, insight, and judgment were intact.  
Flashbacks, hallucinations, suicidal ideations, and homicidal 
ideations were denied at that time.  The diagnoses included 
alcohol dependence and PTSD with secondary depression.  The 
veteran was considered unemployable.  

A VA hospital record shows that the veteran was admitted from 
July 1990 to September 1990 with complaints of nightmares and 
flashbacks, fugue states, intermittent suicidal and homicidal 
behavior during fugue states (most recently in February 1990, 
when he shot another veteran and was currently on probation), 
poor short term memory, depression, and nervousness.  The 
veteran requested to be discharged.  The diagnoses included 
PTSD.

A VA hospital record shows that the veteran was admitted from 
September 1990 to October 1990 for detoxification from 
alcohol.  He had a history of PTSD.  During the admission 
interview, the veteran was alert, oriented, anxious and 
tremulous; thought processes were logical and speech was 
coherent.  Memory, concentration and abstractions were 
intact.  The veteran admitted to hearing voices occasionally 
for many years.  He had a history of suicidal gestures.  
Homicidal ideation was denied.  The veteran described himself 
as a habitual criminal starting after Vietnam.  The veteran's 
insight and judgment were poor.  Discharge was granted for 
failure to comply with the treatment program.  The diagnoses 
included alcohol dependence and PTSD.  The veteran was 
considered able to resume any kind of work, including heavy, 
manual labor.

A VA hospital record shows that the veteran was admitted from 
December 1990 to January 1991 with complaints of depression, 
auditory hallucinations, flashbacks, and suicidal ideations.  
During admission interview, the veteran was alert, oriented 
in 3 spheres and maintained fair eye contact; attention and 
concentration were poor; judgment was fair; memory was fair; 
and speech was good.  He admitted to visual hallucinations of 
Vietnam friends and to hearing voices telling him to hurt 
himself.  The veteran voiced some paranoid thoughts and 
thoughts of suicide everyday.  Homicidal ideations were 
denied and mood was sad and nervous.  The diagnoses included 
alcohol dependence and PTSD.  The veteran was considered 
unemployable.  

A May 1991 notation from a VA physician indicated that the 
veteran was hospitalized in May 1991 for diagnoses to include 
adjustment disorder with depressed mood, and rule out major 
depression.  

A VA hospital report shows that the veteran was admitted in 
May 1991 with a chief complaint of being depressed and 
suicidal.  He stated his medications were not working.  He 
reported having flashbacks and hearing voices from Vietnam.  
He reported decreased sleep, decreased appetite, decreased 
energy and negative anhedonia.  His history included a two 
year junior college degree.  He was presently unemployed with 
his last job being in 1989 as a maintenance worker.  On 
examination, the veteran was alert and oriented times 3, his 
speech was goal directed without errors, his thought form was 
negative for looseness of associations or flight of ideas, 
his thought content was positive for dissociative states and 
reported auditory hallucinations, his mood was depressed, his 
affect was congruent, and he had negative suicidal or 
homicidal ideation.  The diagnoses included symptoms of PTSD 
and mixed personality disorder with antisocial personality 
disorder traits and borderline traits.  

Associated with the file was a VA hospital report from July 
1991 that shows that the veteran was admitted with a 
longstanding history of PTSD and alcohol abuse.  The veteran 
complained of nightmares, insomnia, night sweats and 
flashbacks related to Vietnam experiences.  He additionally 
had guilt feelings and a depressed mood since leaving a drug 
treatment program.  He complained of not eating.  He had rage 
episodes and feelings of hopelessness, helplessness and 
worthlessness.  He admitted to suicidal and homicidal 
thoughts.  He had unexpected and uncontrollable crying 
spells.  It was noted that the veteran was a poor historian.  
The veteran was given alcohol detox treatment.  However, on 
the weekend prior to discharge the veteran returned to the 
unit with the odor of alcohol on his breath and a positive 
Breathalyzer, which led to his discharge.  As to the 
veteran's PTSD, the veteran was put on medication which 
caused the auditory and visual hallucinations to cease.  It 
was noted that the veteran was incompetent for VA purposes 
due to alcohol use.  Otherwise, the veteran was competent if 
sober.  The diagnoses included alcohol dependence and PTSD by 
history.  The current GAF was 35.  In the past year it was 67 
and premorbid was 70.  

Associated with the file was a VA hospital report that shows 
that the veteran was admitted from November 1991 to January 
1992 with a chief complaint of flashbacks and depression from 
hearing voices.  On examination, the veteran was alert and 
oriented.  His mood was labile and intermittently fearful.  
His affect and mood were congruent.  He had poor eye contact.  
His thought content included auditory and visual 
hallucinations.  He had paranoid delusions.  Due to 
consumption of alcohol, the veteran had an irregular 
discharge.  The diagnoses included PTSD and mixed personality 
disorder with antisocial and borderline traits.

A VA social and industrial survey from November 1991 shows 
that the veteran had a history of depression and suicidal 
ideation.  He had reported flashbacks, during which he became 
violent, destroying furniture, and shooting people.  He had 
been diagnosed with history of alcohol dependence, symptoms 
of PTSD, history of polysubstance abuse, and mixed 
personality disorder with antisocial personality disorder 
traits and borderline traits.  The veteran additionally had 
treatment for alcohol abuse.  Additionally, the veteran had a 
history of legal problems and had been in prison.  It was 
noted that the veteran was in the hospital and the report was 
not complete.  

VA treatment records from March 1992 shows that the veteran 
was a PTSD veteran who reported "tearing up" his residence 
during a flashback.  He had a history of doing this.  He 
denied being drunk currently.  He requested admission to the 
hospital.  On examination, the veteran was alert and 
oriented.  He had suicidal thoughts.  The diagnoses included 
PTSD and alcoholism.  

By rating action of June 1992, service connection for 
residuals right acromioclavicular joint separation (major) 
was granted as directly due to the veteran's service 
connected psychotic depressive reaction and PTSD.  A 10 
percent evaluation was assigned from November 1991 and a 0 
percent evaluation was assigned from February 1992.

VA outpatient records from March 1991 to July 1992 show that 
in March 1991, the veteran appeared healthy but anxious.  In 
April 1991, the veteran was anxious but was able to talk 
openly about his situation.  In May 1991, the veteran was 
seen with complaints of hearing voices, flashbacks and 
isolation.  It was noted that he was service connected for 
psychotic depressive reaction.  He reported poor 
concentration, leisure time problems and interpersonal 
problems.  On examination, the veteran was anxious and had 
auditory hallucinations.  The assessment included psychotic 
depressive reaction.  The highest level of adaptive 
functioning during the past year was fair.  Additional 
records from May 1991 show that the veteran was seen with 
complaints of depression, anxiety and suicidal thoughts.  In 
July 1991, records show that the veteran attended a 
recreational therapy program on an irregular basis.  He had 
poor motivation.  The highest level of adaptive functioning 
was fair.  He had not followed the prescribed treatment plan.  
In November 1991, the veteran was seen with complaints of 
injuring himself during a flashback and suicidal thoughts.  
The diagnoses included major affective disorder.  In May 
1992, on examination, the veteran was oriented times three.  
He had slowed speech.  He had the shakes secondary to nerves.  
He denied hallucinations.  He had suicidal thoughts in the 
past.  The diagnoses included alcohol dependence and PTSD.  
It was noted that the veteran's employment status and 
consequence of drug use was disabled. 

A VA hospital record shows that the veteran was admitted from 
May 1992 to June 1992 for alcohol rehabilitation.  He stated 
that he was currently unemployed.  He complained of being 
depressed, and he had a history of suicide attempts.  The 
diagnoses included alcohol dependence and PTSD by the 
veteran's history.  

VA outpatient records from July 1992 show that the veteran 
complained of a week long flashback.  The veteran was alert 
and responsive; he had no abnormal movements; his mood was 
depressed; his affect was limited in range and intensity; 
there was no thought disorder; and the veteran was not 
suicidal at that time.  He was admitted to the medical 
center.

Associated with the file was an August 1992 VA hospital 
report that shows that the veteran complained of a two day 
history of drinking and having flashbacks upon early morning 
awakenings.  He complained of homicidal and suicidal 
ideation.  At the time of discharge, the veteran was no 
longer homicidal or suicidal and was experiencing no auditory 
or visual hallucinations and no flashback symptoms.  The 
diagnoses included alcohol dependence, PTSD by history, and 
antisocial personality disorder.  The current GAF was 45; GAF 
in the past year was 60 to 70.  

An October 1992 update to the November 1991 VA social and 
industrial survey shows that the veteran stated that he 
received no alcohol treatment prior to 1990 and had been 
treated two times for alcohol use.  He had been recommended 
for a PTSD program.  He reported that he had not had much 
employment since service.  He reported numerous suicidal 
attempts, and flashbacks.  He reported being a loner.  It 
appeared to the examiner that consideration should be given 
to an increased evaluation for the veteran's depressive 
reaction and PTSD.

On a VA examination in November 1992, the veteran reported 
being unemployed for many years, but tried to do odd jobs 
occasionally.  He was not able to drive a car.  He drank less 
than in the past.  He avoided people.  He graduated high 
school and had two years of college.  He had been 
hospitalized two to three times a year for the past few years 
with a main diagnosis of alcohol dependence.  He complained 
of being nervous, depressed, not sleeping well and having 
muscle tremors.  On examination, the veteran was cleanly 
dressed and was tense.  His speech was slightly slurred but 
relevant and coherent for the most part.  He mentioned that 
he heard voices, but gave very little information.  There was 
a paranoid coloring to some of his productions.  His affect 
was blunted and his mood was depressed.  His memory was good 
for remote events.  His judgment and insight were poor.  The 
diagnoses included alcohol dependence, rule out organic 
personality disorder, explosive type, and history of 
psychotic disorder not otherwise specified.

A VA hospital report from January 1993 shows that the veteran 
complained of attempting to hurt himself during a flashback 
of Vietnam.  He reported feeling depressed.  He had no 
suicidal ideations and denied any hallucinations.  He denied 
alcohol use since November 1992.  During the hospital course, 
the veteran seemed not to be depressed.  The diagnoses 
included possible adjustment disorder with mixed features, 
rule out PTSD.  The GAF was 65 and the GAF of the past year 
was 65.  

A VA hospital report from July 1993 shows that the veteran 
complained of having flashbacks, hearing voices, being highly 
suicidal, and feeling depressed.  He had lost weight, had 
decreased appetite, felt isolated, and felt anxious in 
crowds.  He reported that alcohol use did not relieve his 
nervousness.  It was felt that the veteran's polysubstance 
abuse and noncompliance with medications were the main cause 
for his current psychiatric symptoms and hospitalization.  
The veteran complained of some anxiety during his 
hospitalization, especially when informed of discharge.  The 
anxiety also resulted in impulsive behaviors.  It was felt 
that his impulsive attention-seeking behaviors were due to 
borderline personality disorder.  The veteran reported 
flashbacks while hospitalized, but complained in a 
superficial nature.  He described that his mood was gradually 
getting better.  The veteran was noted to be interacting with 
peers on the unit and had a bright affect throughout the 
hospitalization.  His appetite was good.  It was felt that 
the veteran could be displaying some symptoms of organic 
delusional disorder secondary to his polysubstance abuse but 
it was unable to be discerned at that time.  

The discharge examination showed that the veteran was well 
groomed, cooperative, interacted well with peers and staff 
and he had euthymic mood and appropriate and bright affect.  
His speech was normal rate and tone with no disorganization.  
He denied suicidal ideation and homicidal ideation and any 
hallucinations or delusions.  Cognition was grossly intact.  
His judgment was noted to be fair to poor.  His insight was 
limited and poor.  The diagnoses included polysubstance 
abuse, adjustment disorder with anxious factors, history of 
PTSD, and borderline personality disorder.  The GAF was 55, 
in the last year it was 60.  

VA outpatient records from January 1993 to March 1994 show 
that in January 1993 the veteran hurt himself while having a 
flashback.  He was very tense and shaky and felt suicidal.  
He requested hospitalization and was accepted for admission.  
The diagnoses included major affective disorder.  In July 
1993, the veteran complained of hearing voices, flashbacks 
and feelings of suicide.  He requested hospitalization.  The 
diagnoses included major affective disorder.  In March 1994, 
the veteran reported drinking excessively.  He reported that 
his psychiatric symptoms had gotten severe and he wanted to 
be admitted to the VA medical center. 

A VA hospital report shows that the veteran was admitted from 
March 1994 to June 1994 for alcohol rehabilitation.  It was 
noted that psychological testing was completed and the 
veteran had a profile that was consistent with alcohol 
dependence.  Issues were raised of social isolation and anger 
control as possible triggers to relapse.  Prior to discharge, 
the veteran voiced no major subjective signs of depression.  
He was not psychotic and showed no overt manic signs.  He was 
considered psychiatrically stable.  He denied suicidal, 
homicidal, or aggressive thoughts, plans or intent.  The 
diagnoses included alcohol dependence and cyclothymic 
disorder.  He had a history of PTSD.  His GAF was 50.   

On a VA examination in September 1994, the veteran reported 
not working.  He had done mostly all kinds of different jobs.  
He claimed that he was unable to work due to his physical 
condition, and elaborated by saying that he basically had a 
nervous condition that caused him to be unable to work.  He 
admitted he had been fired in the past for being verbally 
abusive.  The veteran reported flashbacks of Vietnam 
experiences since service, he was scared of other people, he 
wanted to hurt other people, and he often would get depressed 
and suicidal.  He had auditory hallucinations, ideas of 
reference, and delusions of persecutions.  On examination, 
the veteran was shabbily dressed, hygienically unclean, and 
had speech problems due to missing teeth.  His mood was 
depressed.  His affect was somewhat blunt and he got easily 
agitated as the interview proceeded.  He admitted to auditory 
hallucinations telling him to kill himself.  He remained 
depressed with suicidal thoughts and homicidal behavior.  The 
cognitive functions of orientation and memory appeared to be 
intact.  The impression was PTSD, chronic, delayed, moderate; 
psychosis; and chronic substance abuse, namely alcohol.  It 
was noted that consultation was requested to confirm his PTSD 
and psychosis and it was thought that is was moderate to 
severe and did impair his ability to function because of 
constant voices and problems with PTSD.   

By rating action of March 1995, entitlement to individual 
unemployability was denied.  The current appeal to the Board 
arises from this action.  

On a VA examination in January 1996, the examiner indicated 
he had examined the veteran in September 1994.  The veteran's 
history was confirmed.  The symptoms of PTSD continued.  It 
was the examiner's opinion that the symptoms were in the mild 
to moderate range.  The veteran last worked 1 and 1/2 years ago 
and claimed that he could not work because of a nervous 
condition but once again could not be specific.  His jobs in 
the past mostly consisted of being a laborer, which did not 
require extensive concentration or memory functioning.  The 
veteran at this time continued to drink 1/2 gallon to a gallon 
of hard liquor a day.  The impression was that the veteran 
would be able to hold gainful employment if he were not 
drinking.  The service connected PTSD by itself would not 
prevent the veteran from gainful employment.  The veteran's 
social integration had been hampered due to alcoholism rather 
than PTSD.  

In a March 1997 statement, the veteran's sister indicated 
that the veteran had PTSD related problems since returning 
from service, including difficulty falling or staying asleep, 
irritability or outbursts of anger, difficulty concentrating, 
hypervigilance, and exaggerated startle response.  He had 
flashbacks and hallucinations, and withdrew from daily life 
with family and friends.  This all had contributed to his 
unemployability and his temper tantrums and tension 
headaches. 

On a VA examination in February 1999, it was noted that the 
veteran appeared for the examination inebriated.  He had a 
great deal of difficulty comprehending the questions or 
answering them directly.  The veteran indicated that he had 
been in jail recently.  The examiner was unable to do a usual 
survey of current symptoms, but the veteran mentioned that he 
was having flashbacks and mentioned in a very exaggerated 
sort of way that he had impulses to hurt himself.  At no time 
was his affect anxious.  On examination, the veteran had a 
tendency to exaggerate, in a vague sort of way, any answer 
that he gave to any questions.  He was dressed neatly.  He 
appeared reasonably well nourished and reasonably well 
groomed.  It was difficult to estimate his intelligence level 
because of his slurred speech and inebriation.  He did not 
exhibit affective problems.  His speech did not have any 
classical thought disorder in it.  He expressed no delusions.  
He spoke of no perceptual disorder.  He was oriented to time, 
place, person and situation, but he seemed to be totally 
unable to answer a question that required a specific answer.  
He said that his memory was poor but he was unable to be 
tested for memory concentration, or abstraction ability.  The 
diagnoses included continuous alcohol use and questionable 
PTSD, today he only spoke of flashbacks, and when he had been 
hospitalized in the past, PTSD was listed only by history and 
there were no recorded observations of flashbacks, 
nightmares, or startle reactions.  The veteran's GAF could 
not be separated from alcohol because the veteran was clearly 
drunk.  He was certainly functioning at a GAF of 
approximately 55.  

VA outpatient records from May 1999 to June 1999 show that in 
May 1999, the veteran was seen for alcohol dependence 
treatment.

II.  Analysis

A.  Increased rating

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).  While the veteran appeared 
inebriated at the last VA examination which interfered with 
the examiner's ability to assess his disability, this is due 
to the fault of the veteran and not to that of the VA.  The 
duty to assist is not a one way street.  Cooperation on the 
veteran's part is needed.  Zarycki v. Brown, 6 Vet. App. 91 
(1993).  
 
Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
These regulations include, but are not limited to, 38 C.F.R. 
§§ 4.1 and 4.2.

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable the 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 594.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).
Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required that the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and that reliability, flexibility and 
efficiency levels be so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating was assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, Diagnostic Codes 9400-9502 
(1995). 

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (1999) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

The record does not support the veteran's claim for a rating 
in excess of 50 percent, under either the old or the new 
criteria for evaluating psychiatric disorders.  The evidence 
shows that since August 1989, the veteran has been 
hospitalized on several occasions for disabilities to include 
a psychiatric disability and PTSD; however, the veteran's 
alcohol dependence was a primary factor in the 
hospitalizations.  The veteran was considered unemployable in 
several VA hospital reports; however, the diagnoses again 
included alcohol dependence.  On other hospital reports and 
the VA examination in January 1996, it was noted that the 
veteran was considered competent and employable if alcohol 
were not a factor and that alcohol and drug use caused him to 
be disabled.  On the most recent VA examination in February 
1999, the veteran was inebriated and based upon the 
examination performed, no psychiatric diagnoses were made 
separable from the veteran's inebriation.  The VA 
examinations in this case constitute significantly more 
probative evidence inasmuch as they entail a comprehensive 
review of the veteran's medical history.  

Since September 1989, the veteran's Global Assessment of 
Function has ranged from 35, in July 1991, with a premorbid 
GAF of 70, to 45, 50, 55, 60, 65, 67, 70, and 71.  The 
criteria to determine the correct score on this scale are 
found in the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS.  A score between 
31 and 40 contemplates some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A score between 41 and 50 contemplates serious 
symptoms or any major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A score between 51 and 60 contemplates moderate 
symptoms or moderate difficulty in social, occupation, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  A score between 61 and 70 contemplates some 
mild symptoms or some difficulty in social, occupational, or 
school functioning but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A score between 
71 and 80 contemplates that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors; 
nor more than slight impairment in social occupational, or 
school functioning.  Again, however, these evaluations were 
determined when the veteran was seen for a psychiatric 
disorder and for alcohol abuse treatment.  Further, on the 
February 1999 VA examination, it was noted that the veteran's 
GAF of 55 was not separable from alcohol due to the veteran's 
inebriation.  

Accordingly, the undersigned finds that the veteran's 
psychotic depressive reaction and PTSD alone do not result in 
greater than considerable industrial impairment under the old 
regulations.  The veteran additionally does not show 
symptomatology more closely analogous to that contemplated by 
the 70 percent evaluation under the current criteria.  There 
is no evidence of obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation or neglect of personal appearance and hygiene 
due to the service connected disability as opposed to the 
substance abuse.  When consideration is given to the 
symptomatology and to his occupational and social functioning 
attributable to his service connected disability, a rating in 
excess of 50 percent is not warranted.

B.  TDIU

The veteran's claim of entitlement to TDIU benefits is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (1991).  
That is, the Board finds that he has presented a claim that 
is plausible.  The Board is also satisfied that all relevant 
evidence has been developed and that no further assistance is 
required to comply with the duty to assist under 38 U.S.C.A. 
§ 5107(a).  

Total disability meriting a 100% schedular rating exists 
"when there is present any impairment of mind or body which 
is sufficient to render it impossible for the average person 
to follow a substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1999).  Where the schedular disability 
rating is less than 100%, a TDIU rating may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. §§ 
3.341(a), 4.16(a) (1999).  Pursuant to 38 C.F.R. § 4.16(a): 

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

With regard to 38 C.F.R. § 4.16(a), substantially gainful 
employment suggests 'a living wage'."  Beaty v. Brown, 6 Vet. 
App. 532, 538 (1994) (quoting Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)).  A veteran who is unable to secure and 
follow a substantial occupation by reason of a service-
connected disability shall be rated totally disabled.  See 38 
C.F.R. § 4.16(b). 

The veteran currently has a 50 percent rating for one service 
connected disability and noncompensable evaluations for the 
others.  He, therefore, does not satisfy the minimum rating 
required by regulation for consideration of a TDIU claim (see 
38 C.F.R. § 4.16(a)).  Additionally, the record contains no 
competent evidence that the service connected disabilities, 
standing alone, without regard to advancing age or non-
service connected disabilities preclude him from engaging in 
any substantially gainful employment.  The veteran had a high 
school education and two years of college and additionally 
has worked as a laborer.  As analyzed above, the veteran has 
been considered competent and employable but for his alcohol 
use.  The evidence does not support the veteran's claim that 
his service connected disabilities prevent him from working, 
without regard to advancing age.  Accordingly, the veteran is 
not precluded from performing all forms of substantially 
gainful employment due to his service connected disabilities, 
and the preponderance of the evidence is against his claim 
for TDIU benefits.


ORDER

Entitlement to a rating in excess of 50 percent for psychotic 
depressive reaction and PTSD is denied.


Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
denied. 



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

